DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/29/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “execution server configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For a computer-implemented means-plus-function claim limitation that invokes 35 U.S.C. 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor. See Aristocrat, 521 F.3d 1328, 1333 (Fed. Cir. 2008). The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor. See WMS Gaming, Inc., 184 F.3d 1339 (Fed. Cir. 1999). The written description of the specification must at least disclose the algorithm that transforms the general purpose microprocessor to a special purpose computer programmed to perform the disclosed algorithm that performs the claimed function. Aristocrat at 1338. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. See Finisar Corp., 523 F.3d 1323, 1340 (Fed. Cir. 2008).
A rejection under 35 U.S.C. 112, second paragraph, is appropriate if the written description of the specification discloses no corresponding algorithm. Aristocrat at 1337-1338. For example, merely referencing to a general purpose computer with appropriate programming without providing any detailed explanation of the appropriate programming, see Id. at 1334, or simply reciting software without providing some detail about the means to accomplish the function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112, second paragraph, even when one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See Finisar, 523 F.3d at 1340-1341. ***

The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gosset et al. (EP3588419A1 – IDS filed 12/29/21) hereinafter Gosset in view of Naphade et al. (US20080168070A1) hereinafter Naphade.

Regarding claim 1: Gosset teaches a system for tracking velocity information, the system comprising: 
an application execution server providing an application layer (¶0013 RBA engine. The RBA-enabled directory server extracts the authentication data from the authentication request message, and transmits the extracted authentication data to an RBA engine. The RBA engine then generates, based at least in part on the extracted authentication data ), the application execution server configured to 
receive a request including data (¶0009 see receiving, at a risk-based authentication enabled (RBA-enabled) directory server, an authentication request message, the authentication request message including authentication data), 
generate and transmit a response to the request enhanced data by structuring the metadata for further processing by a data processing layer (¶0024 see RBA-enabled directory server embeds the RBA result data into the AReq message to generate an enhanced or enriched AReq message…. extension may have the following format:  "name": "ACS RBA", "id": "A000000004-acsRBA", "criticalitylndicator": "true", "data": { "status":"success",…where "score" is the risk score, "decision" is the risk analysis, and "reasonCode1" and "reasonCode2" are the reason codes. In the exemplary embodiment, the reason codes are transmitted as a single letter each…), 
wherein the further processing includes determining velocity information associated with the data, and supplementing the data with available historical velocity information, and  transmit the enhanced data for further processing by the data processing layer (¶0025 see enhanced AReq message is then transmitted from the RBA-enabled directory server to the ACS.. ACS then analyzes the RBA result data in the enhanced AReq message to make an authentication decision. That is, in the example embodiment, the ACS may determine to fully authenticate the transaction, deny authentication for the transaction… ¶0030 RBA methodology may use in the underlying data model in one or more measurement methodologies. The measurement methodologies may include short term velocities and ratio.. measurement methodologies may also include long term velocities and ratios, which include measurement of behavior and anomaly detection). 
Gosset teaches enhanced data however does not explicitly teach enriched metadata 
Npahade however in the same field of computer networking teaches enriched metadata (¶0026 see here can be integration at different levels of decision, to enhance or enrich semantic metadata. FIG. 2 further shows an output 210 comprising enriched metadata that is produced)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the enhanced data of Gosset and the teachings of Npahade for enriching metadata to combine the teachings such that Gosset utilizes the functionality of enriching metadata associated with the authentication data of Gosset. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so ease finding data by allowing semantic tagging of the multimedia artifact is improved, or enhanced by applying only classifiers selected from the selected ontologies, based on the context of the multimedia artifacts (Npahade ¶0002). 
Regarding claim 2:	The already combined references teach the system of claim 1, further comprising: 
a data processing server providing the data processing layer, the data processing server configured to access the enriched metadata from storage, determine the velocity information associated with the enriched metadata, the velocity information representing a frequency of a data attribute of the enriched metadata, and  transmit the velocity information associated with the enriched metadata to a velocity database for storage (¶0024-25 RBA methodology may use in the underlying data model in one or more measurement methodologies. The measurement methodologies may include short term velocities and ratios, including measuring behavior consistency and changes, such as frequency, amount spent, time, location, and device. The measurement methodologies may also include long term velocities and ratios, which include measurement of behavior and anomaly detection...¶0099 the LTV may be stored in a database accessible by RBA engine 612 and operated by interchange network 28).

Regarding claim 3:	The already combined references teach the system of claim 2, wherein the data attribute includes at least one selected from a group consisting of an Internet Protocol (IP) address, a proxy IP address, a header, a query string, and a post body (Gosset ¶0030 see the RBA methodology may use in the underlying data model in one or more measurement methodologies. The measurement methodologies may include short term velocities and ratios, including measuring behavior consistency and changes, such as frequency, amount spent, time, location, and device – [device/location interpreted here as IP address]).
Regarding claim 5:	The already combined references teach the system of claim 1, further comprising: a gateway server providing a gateway layer, the gateway server configured to receive the request from a customer server, and route the request to the application execution server (Gosset ¶0098 RBA-enabled directory server 610 receives an AReq message from 3DS server 506. However, instead of immediately forwarding the AReq message to ACS 512, RBA-enabled directory server 610 transmits at least some of the data in the AReq message (e.g., the authentication data) to RBA engine 612.).
Regarding claim 6:	The already combined references teach the system of claim 1, wherein the application execution server is configured to access a machine learning model from a models database and generate the response to the request using the machine learning model (Gosset ¶0132 see the authentication platform 614 performs the authentication process on the transaction, including RBA. This analysis is based on a machine learning model where, over time, the authentication platform 614 is capable of improving its ability to determine the risk level associated with transactions).
Regarding claim 7:	The already combined references teach the system of claim 6, wherein the application execution server is configured to generate the response to the request using the machine learning model and at least one selected from a group consisting of the velocity information associated with the request, the available historical velocity information associated with the request, and the metadata associated with the request (see claim 6 above regarding the machine learning model | Gosset ¶0030 see RBA methodology may use in the underlying data model in one or more measurement methodologies. The measurement methodologies may include short term velocities and ratios, including measuring behavior consistency and changes, such as frequency, amount spent, time, location, and device. The measurement methodologies may also include long term velocities and ratios, which include measurement of behavior and anomaly detection).
Regarding claim 8:	The already combined references teach the system of claim 1, wherein the application execution server is configured to structure the metadata in a key/value structure (Gosset ¶0024 RBA result data is appended to the AReq message as an extensible markup language (XML) extension of the AReq message. For example, the extension may have the following format: "name": "ACS RBA", "id": "A000000004-acsRBA", "criticalitylndicator": "true"..etc [see name/value pairs in XML format]).
Regarding claim 9: The already combined references teach the teaches a system of claim 1, further comprising: 
a velocity database of a data storage layer, the velocity database configured to receive the velocity information from the data processing layer after the further processing of the enriched metadata and store the velocity information, wherein the velocity database is accessible by the application execution server (¶0020 see LTV may be stored in a database accessible by the RBA engine and operated by the interchange network. In some embodiments, the LTV data will be hashed prior to storing to protect the security of this personally identifiable information.. ¶0030 RBA methodology may use in the underlying data model in one or more measurement methodologies. The measurement methodologies may include short term velocities and ratios, including measuring behavior consistency and changes, such as frequency, amount spent, time, location, and device).
Regarding claim 10: The already combined references teach the system of claim 1, wherein the available historical velocity information is associated with at least one preceding request received by the application execution server (Gosset ¶0030 see  The measurement methodologies may also include long term velocities and ratios, which include measurement of behavior and anomaly detection – long term implies historical storage – which are used for the analysis). 
Regarding claim 11: Gosset teaches a method for tracking velocity information, the method comprising:  
accessing, with a data processing server, an enriched request event associated with enhanced request data, wherein the enhanced request data is structured in a key/value structure (extension may have the following format:  "name": "ACS RBA", "id": "A000000004-acsRBA", "criticalitylndicator": "true", "data": { "status":"success"); 
determining, with the data processing server, velocity information for the enhanced data associated with the enriched request event, wherein the velocity information represents a frequency of at least one data attribute of the enhanced data (¶0030 RBA methodology may use in the underlying data model in one or more measurement methodologies. The measurement methodologies may include short term velocities and ratio.. measurement methodologies may also include long term velocities and ratios, which include measurement of behavior and anomaly detection ¶0024 The measurement methodologies may include short term velocities and ratios, including measuring behavior consistency and changes, such as frequency,); and 
transmitting, with the data processing server, the velocity information for storage (¶0099 the LTV may be stored in a database accessible by RBA engine 612 and operated by interchange network 28).
Gosset teaches enhanced data however does not explicitly teach enriched metadata 
Npahade however in the same field of computer networking teaches enriched metadata (¶0026 see here can be integration at different levels of decision, to enhance or enrich semantic metadata. FIG. 2 further shows an output 210 comprising enriched metadata that is produced)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the enhanced data of Gosset and the teachings of Npahade for enriching metadata to combine the teachings such that Gosset utilizes the functionality of enriching metadata associated with the authentication data of Gosset. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so ease finding data by allowing semantic tagging of the multimedia artifact is improved, or enhanced by applying only classifiers selected from the selected ontologies, based on the context of the multimedia artifacts (Npahade ¶0002). 

Regarding claim 12: The already combined references teach the method of claim 11, wherein accessing the enriched request event associated with the enriched request metadata includes accessing an enriched request event associated with enriched request metadata that is supplemented with available historical velocity information (Gosset ¶0025 The measurement methodologies may include short term velocities and ratio.. measurement methodologies may also include long term velocities and ratios, which include measurement of behavior and anomaly detection … long term implies historical storage – which are used for the analysis).
Regarding claim 13: The already combined references teach the method of claim 11, wherein transmitting the velocity information for storage includes transmitting the velocity information to a velocity database of a data storage layer for storage (Gosset ¶0020 see LTV may be stored in a database accessible by the RBA engine and operated by the interchange network. In some embodiments, the LTV data will be hashed prior to storing to protect the security of this personally identifiable information.. ¶0030 RBA methodology may use in the underlying data model in one or more measurement methodologies. The measurement methodologies may include short term velocities and ratios, including measuring behavior consistency and changes, such as frequency, amount spent, time, location, and device). 
Regarding claim 14: The already combined references teach the method of claim 11, wherein accessing the enriched request event includes accessing the enriched request event from an event database of a data storage layer (Gosset ¶0099 the LTV may be stored in a database accessible by RBA engine 612 and operated by interchange network 28).
Regarding claim 15: The already combined references teach the method of claim 11, wherein determining the velocity information includes determining a frequency of at least one selected from a group consisting of an Internet Protocol (IP) address, a proxy IP address, a header, a query string, and a post body (Gosset ¶0030 see the RBA methodology may use in the underlying data model in one or more measurement methodologies. The measurement methodologies may include short term velocities and ratios, including measuring behavior consistency and changes, such as frequency, amount spent, time, location, and device – [device/location interpreted here as IP address]).
Regarding claim 16: Gosset teaches a non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising (¶0011 see computer-readable storage media):
receiving a request including data (¶0009 see receiving, at a risk-based authentication enabled (RBA-enabled) directory server, an authentication request message, the authentication request message including authentication data);
generating and transmitting a response to the request enriching, with an application layer, the data by restructuring the data (¶0024 see RBA-enabled directory server embeds the RBA result data into the AReq message to generate an enhanced or enriched AReq message…. extension may have the following format:  "name": "ACS RBA", "id": "A000000004-acsRBA", "criticalitylndicator": "true", "data": { "status":"success",…where "score" is the risk score, "decision" is the risk analysis, and "reasonCode1" and "reasonCode2" are the reason codes. In the exemplary embodiment, the reason codes are transmitted as a single letter each…);
writing an enriched request event to an event stream layer (RBA engine), the enriched request event including the enhanced data; accessing, with a data processing layer, the enriched request event; determining, with the data processing layer, velocity information for the enhanced data associated with the enriched request event, the velocity information representing a frequency of a data attribute of the enhanced data; and transmitting, with the data processing layer, the velocity information for storage (¶0009 receiving, at a risk-based authentication enabled (RBA-enabled) directory server, an authentication request message, the authentication request message including authentication data ¶0024 see RBA-enabled directory server embeds the RBA result data into the AReq message to generate an enhanced or enriched AReq message. For example, in some embodiments, the RBA result data is appended to the AReq message as an extensible markup language (XML) extension of the AReq message. For example, the extension may have the following format:  "name": "ACS RBA", "id": "A000000004-acsRBA",…. RBA result data may be embedded into the AReq message to generate an enhanced or enriched AReq message using any suitable process ¶0030 The measurement methodologies may include short term velocities and ratios, including measuring behavior consistency and changes, such as frequency, amount spent, time, location, and device. The measurement methodologies may also include long term velocities and ratios ¶0019  RBA-enabled directory server transmits at least some of the data in the AReq message (e.g., authentication data) to the RBA engine ¶0020  the RBA engine analyzes the data in the AReq message to generate RBA result data. For example, the RBA engine may compare the data in the AReq message to one or more long term variables ("LTV"). The one or more LTV may include historical authentication data associated with the payment account number (PAN) at issue, historical authorization data associated with the PAN, other historical data associated with the PAN, etc. The LTV may be associated with both card present and card not present historical transactions.).
Gosset teaches enhanced data however does not explicitly teach enriched metadata 
Npahade however in the same field of computer networking teaches enriched metadata (¶0026 see here can be integration at different levels of decision, to enhance or enrich semantic metadata. FIG. 2 further shows an output 210 comprising enriched metadata that is produced)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the enhanced data of Gosset and the teachings of Npahade for enriching metadata to combine the teachings such that Gosset utilizes the functionality of enriching metadata associated with the authentication data of Gosset. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so ease finding data by allowing semantic tagging of the multimedia artifact is improved, or enhanced by applying only classifiers selected from the selected ontologies, based on the context of the multimedia artifacts (Npahade ¶0002). 

Regarding claim 17: The already combined references teach the computer-readable medium of claim 16, wherein the set of functions further comprises:
receiving a subsequent request including new metadata (Gosset ¶0115 receiving 702 an authentication request message, the authentication request message includes authentication data.); enriching the new metadata by restructuring the new metadata, and accessing the velocity information from storage and supplementing the new metadata with the velocity information (Gosset ¶0030 measurement methodologies may include short term velocities and ratios, including measuring behavior consistency and changes, such as frequency, amount spent, time, location, and device. The measurement methodologies may also include long term velocities and ratios, which include measurement of behavior and anomaly detection.. the measurement methodologies may further include continuous measurement across the payment network. [Continuous measurement implies that actively receiving other requests and utilizing the long velocities for measurement/analysis]).
Regarding claim 18: The already combined references teach the computer-readable medium of claim 16, wherein accessing the enriched request event includes accessing the enriched request event from a data storage layer (Gosset ¶0099 the LTV may be stored in a database accessible by RBA engine 612 and operated by interchange network 28).
Regarding claim 19: The already combined references teach the computer-readable medium of claim 16, wherein the set of functions further comprises:
accessing, with the application layer, a machine learning model from a data storage layer, and generating the response to the request using at least one selected from a group consisting of the machine learning model, the metadata associated with the request, and available historical velocity information (Gosset ¶0132 see the authentication platform 614 performs the authentication process on the transaction, including RBA. This analysis is based on a machine learning model where, over time, the authentication platform 614 is capable of improving its ability to determine the risk level associated with transactions … ¶0030 see RBA methodology may use in the underlying data model in one or more measurement methodologies. The measurement methodologies may include short term velocities and ratios, including measuring behavior consistency and changes, such as frequency, amount spent, time, location, and device. The measurement methodologies may also include long term velocities and ratios, which include measurement of behavior and anomaly detection).
Regarding claim 20: The already combined references teach the computer-readable medium of claim 16, wherein restructuring the metadata includes restructuring the metadata in a key/value structure (Gosset ¶0024 RBA result data is appended to the AReq message as an extensible markup language (XML) extension of the AReq message. For example, the extension may have the following format: "name": "ACS RBA", "id": "A000000004-acsRBA", "criticalitylndicator": "true"..etc [see name/value pairs in XML format]).


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449